DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: a processor combined with the transceiver and configured to: receive configuration information of the CORESET, receive configuration information of a search space, determine … a subband …, receive information about a gap …, identify a CORESET …, and monitor the identified CORESET … in claim 11; the processor is further configured to: identify the CORESET … in claim 13; the processor is further configured to: identify the CORESET … in claim 14; the processor is further configured to: identify the CORESET … in claim 15; the processor is further configured to: identify the CORESET … in claim 16; the processor is further configured to monitor … in claim 18; the processor is further configured to receive information … in claim 19; and a processor combined with the transceiver and configured to: transmit configuration information of a CORESET, transmit configuration information of a search space, transmit information about a gap …, and transmit a physical downlink control channel (PDCCH) … in claim 20.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2021/0185721, relying on the provisional application 62/722,099) in view of Lin (US 2020/0154295, relying on the provisional applications 62/786,123 and 62/758,407), Sun et al. (US 2020/0112484, relying on the provisional application 62/742,255) and Tiirola et al. (US 2021/0092622).
Regarding Claim 1, Cheng teaches a method of performing communication by a user equipment that is configured with a control resource set (CORESET) by a base station in a wireless communication system ([0090] PDCCH search spaces for different LBT bandwidth pieces can be configured by making a frequency domain translation of a CORESET defined for a LBT bandwidth piece), the method comprising:
receiving configuration information of a search space ([0098] According to another particular embodiment, PDCCH SearchSpace1, SearchSpace2, SearchSpace3 and SearchSpace4 for LBT bandwidth pieces 1, 2, 3 and 4 can be configured by a new monitoring LBT bandwidth piece bitmap in the RRC configuration);
determining, based on the configuration information of the search space ([0098] monitoring LBT bandwidth piece bitmap in the RRC configuration), a subband to which the configuration information of the CORESET is to be applied ([0020] separate CORESETs and search spaces need to be configured for different LBT bandwidth pieces to ensure the availability of control signalling when at least one LBT bandwidth piece is available), from among at least one subband within a bandwidth part ([0098] According to another particular embodiment, PDCCH SearchSpace1, SearchSpace2, SearchSpace3 and SearchSpace4 for LBT bandwidth pieces 1, 2, 3 and 4 can be configured by a new monitoring LBT bandwidth piece bitmap in the RRC configuration: [0099] monitoringLBPsWithinBWP: LBT bandwidth pieces for PDCCH monitoring in the BWP configured for PDCCH monitoring. Each bit corresponding to monitoring PDCCH in the corresponding LBT bandwidth pieces);
identifying a CORESET in the at least one subband based on a result of the determining ([0020] separate CORESETs and search spaces need to be configured for different LBT bandwidth pieces to ensure the availability of control signalling when at least one LBT bandwidth piece is available; [0090] PDCCH search spaces for different LBT bandwidth pieces can be configured by making a frequency domain translation of a CORESET defined for a LBT bandwidth piece); and
monitoring the identified CORESET for reception of a physical downlink control channel (PDCCH) ([0090] PDCCH search spaces for different LBT bandwidth pieces can be configured by making a frequency domain translation of a CORESET defined for a LBT bandwidth piece).
	However, Cheng does not teach receiving configuration information of a CORESET; receiving information about a gap between the at least one subband within the bandwidth part; identifying a CORESET in the at least one subband excluding the gap between the at least one subband based on the information about the gap between the at least one subband.
In an analogous art, Lin teaches receiving configuration information of a CORESET ([0060] For each CORESET in a DL BWP of a serving cell, a respective frequencyDomainResources provides a bitmap; [0078] A control-resource set consists of NRBCORESET resource blocks in the frequency domain, given by the higher-layer parameter frequencyDomainResources in the ControlResourceSet IE; [0145] a UE determines when Physical Downlink Control Channel (PDCCH) is monitored based on several factors. One factor may be search space/control resource set (CORESET) related configuration).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lin’s method with Cheng’s method so that it can improve the operation efficiency of the network and reduce the power consumption of the UE by adapting PDCCH monitoring patterns for various functionalities or operations of the UE.
The combination of Cheng and Lin does not teach receiving information about a gap between the at least one subband within the bandwidth part; identifying a CORESET in the at least one subband excluding the gap between the at least one subband based on the information about the gap between the at least one subband.
In an analogous art, Sun teaches receiving information about a gap between the at least one subband within the bandwidth part ([0102] For BWP 220 with subbands 225, base station 105-a may configure UE 115-a with information about the subbands 225, including guard bands 230 between the subbands 225).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sun’s method with Cheng’s method so that it can support improvements in communicating on one or more subbands of a wideband BWP (Sun [0056]) when guard bands are configured in the BWP because UE can correctly identify the subbands and improve the decoding of control information and user data with reduced interferences between adjacent subbands. Moreover, more flexibility can be accomplished in the subband configuration with the guard band information.
	The combination of Cheng, Lin and Sun does not teach identifying a CORESET in the at least one subband excluding the gap between the at least one subband based on the information about the gap between the at least one subband.
In an analogous art, Tiirola teaches identifying a CORESET in the at least one subband excluding the gap between the at least one subband based on the information about the gap between the at least one subband ([0082] An example of the wideband CORESET configuration placed on a common PRB grid and covering four subbands is shown in the example of FIG. 5. FIG. 5 illustrates CORESET spanning over four frequency chunks. Subcarrier spacing is 30 kHz in this example. As can be seen, an 80 MHz frequency band for a carrier is formed using 222.22 PRBs (=80 MHz/360 kHz) at 30 kHz SCS, which is a common PRB raster. A 20 MHz frequency band is formed using 55.6 PRBs at 30 kHz SCS, of which 48 PRBs are used, e.g., for subband-specific CORESET. The other PRBs may be unused (e.g., to serve as guard bands)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Tiirola’s method with Cheng’s method so that when CORESET and guard bands are configured in the BWP, UE can correctly identify and decode the CORESET among configured subbands. Moreover, more flexibility can be accomplished in the subband configuration with the guard band information. 

Regarding Claim 2, Cheng teaches wherein the configuration information of the search space comprises bitmap information indicating the subband to which the configuration information of the CORESET is to be applied ([0098] According to another particular embodiment, PDCCH SearchSpace1, SearchSpace2, SearchSpace3 and SearchSpace4 for LBT bandwidth pieces 1, 2, 3 and 4 can be configured by a new monitoring LBT bandwidth piece bitmap in the RRC configuration: [0099] monitoringLBPsWithinBWP: LBT bandwidth pieces for PDCCH monitoring in the BWP configured for PDCCH monitoring. Each bit corresponding to monitoring PDCCH in the corresponding LBT bandwidth pieces).
However, Cheng does not teach wherein the configuration information of the CORESET comprises bitmap information indicating a frequency resource of the CORESET.
In an analogous art, Lin teaches wherein the configuration information of the CORESET comprises bitmap information indicating a frequency resource of the CORESET ([0060] For each CORESET in a DL BWP of a serving cell, a respective frequencyDomainResources provides a bitmap; [0078] A control-resource set consists of NRBCORESET resource blocks in the frequency domain, given by the higher-layer parameter frequencyDomainResources in the ControlResourceSet IE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lin’s method with Cheng’s method so that it can improve the operation efficiency of the network and reduce the power consumption of the UE by adapting PDCCH monitoring patterns for various functionalities or operations of the UE.

Regarding Claim 3, Cheng does not teach wherein the identifying of the CORESET comprises: when the configuration information of the CORESET does not include configuration information of an offset value or the offset value is set to a default value, and the configuration information of the search space does not include bitmap information indicating the subband to which the configuration information of the CORESET is to be applied, identifying the CORESET based on bitmap information included in the configuration information of the CORESET and indicating a frequency resource of the CORESET in units of a group of six (6) physical resource blocks (PRBs) based on a common RB (CRB) in the bandwidth part.
	In an analogous art, Lin teaches the identifying of the CORESET comprises: when the configuration information of the CORESET does not include configuration information of an offset value or the offset value is set to a default value ([0060] For each CORESET in a DL BWP of a serving cell, a respective frequencyDomainResources provides a bitmap (i.e., bitmap only with no offset value)), and the configuration information of the search space does not include bitmap information indicating the subband to which the configuration information of the CORESET is to be applied ([0046] A set of PDCCH candidates for a UE to monitor is defined in terms of PDCCH search space sets. A search space set can be a CSS set or a USS set; [0145] a UE determines when Physical Downlink Control Channel (PDCCH) is monitored based on several factors. One factor may be search space/control resource set (CORESET) related configuration and another factor may be discontinuous reception (DRX). Search space/CORESET related configuration could indicate and/or determine a pattern of PDCCH monitoring (i.e., search space configuration with no bitmap information)), identifying the CORESET based on bitmap information included in the configuration information of the CORESET ([0052] For each DL BWP configured to a UE in a serving cell, a UE can be provided by higher layer signalling with P 3 CORESETs. For each CORESET, the UE is provided the following by ControlResourceSet; [0060] For each CORESET in a DL BWP of a serving cell, a respective frequencyDomainResources provides a bitmap; [0078] A control-resource set consists of NRBCORESET resource blocks in the frequency domain, given by the higher-layer parameter frequencyDomainResources in the ControlResourceSet IE) and indicating a frequency resource of the CORESET in units of a group of six (6) physical resource blocks (PRBs) based on a common RB (CRB) in the bandwidth part ([0060] For each CORESET in a DL BWP of a serving cell, a respective frequencyDomainResources provides a bitmap. The bits of the bitmap have a one-to-one mapping with non-overlapping groups of 6 consecutive PRBs, in ascending order of the PRB index in the DL BWP bandwidth of NRBBWP PRBs with starting common RB position NBWPstart where the first common RB of the first group of 6 PRBs has common RB index 6 · ΓNBWPstart /6˥).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lin’s method with Cheng’s method so that it can improve the operation efficiency of the network and reduce the power consumption of the UE by adapting PDCCH monitoring patterns for various functionalities or operations of the UE.

Regarding Claim 4, Cheng teaches wherein the identifying of the CORESET comprises, when the configuration information of the CORESET includes configuration information of an offset value, identifying the CORESET based on the offset value ([0095] monitoringFrequencyOffset: frequency offset to move the CORESET to a new frequency location; [0096] Said frequency offset can be in unit of 6 RB (as is used in definition of CORESET)).
However, Cheng does not teach when the configuration information of the search space does not include bitmap information indicating the subband to which the configuration information of the CORESET is to be applied, identifying the CORESET based on bitmap information included in the configuration information of the CORESET and indicating a frequency resource of the CORESET in units of a group of 6 PRBs based on a CRB in the bandwidth part.
In an analogous art, Lin teaches when the configuration information of the search space does not include bitmap information indicating the subband to which the configuration information of the CORESET is to be applied ([0046] A set of PDCCH candidates for a UE to monitor is defined in terms of PDCCH search space sets. A search space set can be a CSS set or a USS set; [0145] a UE determines when Physical Downlink Control Channel (PDCCH) is monitored based on several factors. One factor may be search space/control resource set (CORESET) related configuration and another factor may be discontinuous reception (DRX). Search space/CORESET related configuration could indicate and/or determine a pattern of PDCCH monitoring), identifying the CORESET based on bitmap information included in the configuration information of the CORESET ([0052] For each DL BWP configured to a UE in a serving cell, a UE can be provided by higher layer signalling with P 3 CORESETs. For each CORESET, the UE is provided the following by ControlResourceSet; [0060] For each CORESET in a DL BWP of a serving cell, a respective frequencyDomainResources provides a bitmap; [0078] A control-resource set consists of NRBCORESET resource blocks in the frequency domain, given by the higher-layer parameter frequencyDomainResources in the ControlResourceSet IE) and indicating a frequency resource of the CORESET in units of a group of 6 PRBs based on a CRB in the bandwidth part ([0060] For each CORESET in a DL BWP of a serving cell, a respective frequencyDomainResources provides a bitmap. The bits of the bitmap have a one-to-one mapping with non-overlapping groups of 6 consecutive PRBs, in ascending order of the PRB index in the DL BWP bandwidth of NRBBWP PRBs with starting common RB position NBWPstart where the first common RB of the first group of 6 PRBs has common RB index 6 · ΓNBWPstart /6˥).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lin’s method with Cheng’s method so that it can improve the operation efficiency of the network and reduce the power consumption of the UE by adapting PDCCH monitoring patterns for various functionalities or operations of the UE.

Regarding Claim 5, Cheng teaches wherein the identifying of the CORESET comprises: when the configuration information of the search space includes bitmap information indicating the subband to which the configuration information of the CORESET is to be applied ([0098] According to another particular embodiment, PDCCH SearchSpace1, SearchSpace2, SearchSpace3 and SearchSpace4 for LBT bandwidth pieces 1, 2, 3 and 4 can be configured by a new monitoring LBT bandwidth piece bitmap in the RRC configuration: [0099] monitoringLBPsWithinBWP: LBT bandwidth pieces for PDCCH monitoring in the BWP configured for PDCCH monitoring. Each bit corresponding to monitoring PDCCH in the corresponding LBT bandwidth pieces), indicating a frequency resource of the CORESET in units of a group of 6 PRBs based on a starting PRB of the subband to which the configuration information of the CORESET is to be applied ([0096] Said frequency offset can be in unit of 6 RB (as is used in definition of CORESET); [0098] According to another particular embodiment, PDCCH SearchSpace1, SearchSpace2, SearchSpace3 and SearchSpace4 for LBT bandwidth pieces 1, 2, 3 and 4 can be configured by a new monitoring LBT bandwidth piece bitmap in the RRC configuration: [0099] monitoringLBPsWithinBWP: LBT bandwidth pieces for PDCCH monitoring in the BWP configured for PDCCH monitoring. Each bit corresponding to monitoring PDCCH in the corresponding LBT bandwidth pieces).
However, Cheng does not teach when the configuration information of the CORESET does not include configuration information of an offset value or the offset value is set to a default value, identifying the CORESET based on bitmap information included in the configuration information of the CORESET.
In an analogous art, Lin teaches when the configuration information of the CORESET does not include configuration information of an offset value or the offset value is set to a default value ([0060] For each CORESET in a DL BWP of a serving cell, a respective frequencyDomainResources provides a bitmap), identifying the CORESET based on bitmap information included in the configuration information of the CORESET ([0052] For each DL BWP configured to a UE in a serving cell, a UE can be provided by higher layer signalling with P 3 CORESETs. For each CORESET, the UE is provided the following by ControlResourceSet; [0060] For each CORESET in a DL BWP of a serving cell, a respective frequencyDomainResources provides a bitmap; [0078] A control-resource set consists of NRBCORESET resource blocks in the frequency domain, given by the higher-layer parameter frequencyDomainResources in the ControlResourceSet IE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lin’s method with Cheng’s method so that it can improve the operation efficiency of the network and reduce the power consumption of the UE by adapting PDCCH monitoring patterns for various functionalities or operations of the UE.

Regarding Claim 6, Cheng teaches wherein the identifying of the CORESET comprises: when the configuration information of the CORESET includes configuration information of an offset value ([0095] monitoringFrequencyOffset: frequency offset to move the CORESET to a new frequency location; [0096] Said frequency offset can be in unit of 6 RB (as is used in definition of CORESET)) and the configuration information of the search space includes bitmap information indicating the subband to which the configuration information of the CORESET is to be applied ([0098] According to another particular embodiment, PDCCH SearchSpace1, SearchSpace2, SearchSpace3 and SearchSpace4 for LBT bandwidth pieces 1, 2, 3 and 4 can be configured by a new monitoring LBT bandwidth piece bitmap in the RRC configuration: [0099] monitoringLBPsWithinBWP: LBT bandwidth pieces for PDCCH monitoring in the BWP configured for PDCCH monitoring. Each bit corresponding to monitoring PDCCH in the corresponding LBT bandwidth pieces), identifying the CORESET based on the offset value included in the configuration information of the CORESET ([0095] monitoringFrequencyOffset: frequency offset to move the CORESET to a new frequency location; [0096] Said frequency offset can be in unit of 6 RB (as is used in definition of CORESET)) and indicating a frequency resource of the CORESET in units of a group of 6 PRBs based on a starting PRB of the subband to which the configuration information of the CORESET is to be applied ([0096] Said frequency offset can be in unit of 6 RB (as is used in definition of CORESET); [0098] According to another particular embodiment, PDCCH SearchSpace1, SearchSpace2, SearchSpace3 and SearchSpace4 for LBT bandwidth pieces 1, 2, 3 and 4 can be configured by a new monitoring LBT bandwidth piece bitmap in the RRC configuration: [0099] monitoringLBPsWithinBWP: LBT bandwidth pieces for PDCCH monitoring in the BWP configured for PDCCH monitoring. Each bit corresponding to monitoring PDCCH in the corresponding LBT bandwidth pieces).
However, Cheng does not teach identifying the CORESET based on bitmap information included in the configuration information of the CORESET.
In an analogous art, Lin teaches identifying the CORESET based on bitmap information included in the configuration information of the CORESET ([0052] For each DL BWP configured to a UE in a serving cell, a UE can be provided by higher layer signalling with P 3 CORESETs. For each CORESET, the UE is provided the following by ControlResourceSet; [0060] For each CORESET in a DL BWP of a serving cell, a respective frequencyDomainResources provides a bitmap; [0078] A control-resource set consists of NRBCORESET resource blocks in the frequency domain, given by the higher-layer parameter frequencyDomainResources in the ControlResourceSet IE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lin’s method with Cheng’s method so that it can improve the operation efficiency of the network and reduce the power consumption of the UE by adapting PDCCH monitoring patterns for various functionalities or operations of the UE.

Regarding Claim 8, the combination of Cheng, Lin, Sun and Tiirola specifically Cheng teaches the monitoring of the identified CORESET comprises monitoring only in at least one subband determined to be an idle band from among the at least one subband ([0018] it is beneficial for NR-U to support transmissions with dynamic bandwidth, in which the device can decide which part(s) of the supported bandwidth to use based on its LBT outcome; [0098] According to another particular embodiment, PDCCH SearchSpace1, SearchSpace2, SearchSpace3 and SearchSpace4 for LBT bandwidth pieces 1, 2, 3 and 4 can be configured by a new monitoring LBT bandwidth piece bitmap in the RRC configuration; [0099] monitoringLBPsWithinBWP: LBT bandwidth pieces for PDCCH monitoring in the BWP configured for PDCCH monitoring. Each bit corresponding to monitoring PDCCH in the corresponding LBT bandwidth pieces).

Regarding Claim 9, the combination of Cheng, Lin, Sun and Tiirola, specifically Cheng teaches receiving information about a result of performing a channel access procedure from the base station, wherein predetermined PDCCH candidates are not monitored in a subband determined to be unavailable based on the received result of performing the channel access procedure ([0033] When one NR-U gNB operating with a whole bandwidth that spans multiple LBT bandwidth pieces (e.g. one LBT bandwidth piece is 20 MHz in 5 GHz band), the gNB shall perform LBT for the scheduled LBT bandwidth pieces. Based on the LBT results, partial of the scheduled bandwidth may be not available due to some other systems are using the unlicensed channels as well).

Regarding Claim 10, Cheng teaches a method of performing communication by a base station configuring a CORESET in a wireless communication system ([0090] PDCCH search spaces for different LBT bandwidth pieces can be configured by making a frequency domain translation of a CORESET defined for a LBT bandwidth piece), the method comprising:
transmitting configuration information of a search space ([0098] According to another particular embodiment, PDCCH SearchSpace1, SearchSpace2, SearchSpace3 and SearchSpace4 for LBT bandwidth pieces 1, 2, 3 and 4 can be configured by a new monitoring LBT bandwidth piece bitmap in the RRC configuration; [0099] monitoringLBPsWithinBWP: LBT bandwidth pieces for PDCCH monitoring in the BWP configured for PDCCH monitoring. Each bit corresponding to monitoring PDCCH in the corresponding LBT bandwidth pieces); and
transmitting a physical downlink control channel (PDCCH) via a CORESET in the at least one subband within the bandwidth part, which is determined based on the configuration information of the search space ([0021] PDCCHs are organized as SearchSpaces using the CORESET; [0090] PDCCH search spaces for different LBT bandwidth pieces can be configured by making a frequency domain translation of a CORESET defined for a LBT bandwidth piece).
However, Cheng does not teach transmitting configuration information of a CORESET; transmitting information about a gap between at least one subband within a bandwidth part; and transmitting a physical downlink control channel (PDCCH) via a CORESET excluding the gap between the at least one subband, which is determined based on the configuration information of the CORESET, and the information about the gap between the at least one subband.
In an analogous art, Lin teaches transmitting configuration information of a CORESET ([0060] For each CORESET in a DL BWP of a serving cell, a respective frequencyDomainResources provides a bitmap; [0078] A control-resource set consists of NRBCORESET resource blocks in the frequency domain, given by the higher-layer parameter frequencyDomainResources in the ControlResourceSet IE; [0145] a UE determines when Physical Downlink Control Channel (PDCCH) is monitored based on several factors. One factor may be search space/control resource set (CORESET) related configuration); and
transmitting a physical downlink control channel (PDCCH) via a CORESET, which is determined based on the configuration information of the CORESET ([0145] a UE determines when Physical Downlink Control Channel (PDCCH) is monitored based on several factors. One factor may be search space/control resource set (CORESET) related configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lin’s method with Cheng’s method so that it can improve the operation efficiency of the network and reduce the power consumption of the UE by adapting PDCCH monitoring patterns for various functionalities or operations of the UE.
The combination of Cheng and Lin does not teach transmitting information about a gap between at least one subband within a bandwidth part; transmitting a physical downlink control channel (PDCCH) via a CORESET excluding the gap between the at least one subband, which is determined based on the information about the gap between the at least one subband.
In an analogous art, Sun teaches transmitting information about a gap between at least one subband within a bandwidth part ([0102] For BWP 220 with subbands 225, base station 105-a may configure UE 115-a with information about the subbands 225, including guard bands 230 between the subbands 225).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sun’s method with Cheng’s method so that it can support improvements in communicating on one or more subbands of a wideband BWP (Sun [0056]) when guard bands are configured in the BWP because UE can correctly identify the subbands and improve the decoding of control information and user data with reduced interferences between adjacent subbands. Moreover, more flexibility can be accomplished in the subband configuration with the guard band information.
	The combination of Cheng, Lin and Sun does not teach transmitting a physical downlink control channel (PDCCH) via a CORESET excluding the gap between the at least one subband, which is determined based on the information about the gap between the at least one subband.
In an analogous art, Tiirola teaches transmitting a physical downlink control channel (PDCCH) via a CORESET excluding the gap between the at least one subband, which is determined based on the information about the gap between the at least one subband ([0082] An example of the wideband CORESET configuration placed on a common PRB grid and covering four subbands is shown in the example of FIG. 5. FIG. 5 illustrates CORESET spanning over four frequency chunks. Subcarrier spacing is 30 kHz in this example. As can be seen, an 80 MHz frequency band for a carrier is formed using 222.22 PRBs (=80 MHz/360 kHz) at 30 kHz SCS, which is a common PRB raster. A 20 MHz frequency band is formed using 55.6 PRBs at 30 kHz SCS, of which 48 PRBs are used, e.g., for subband-specific CORESET. The other PRBs may be unused (e.g., to serve as guard bands)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Tiirola’s method with Cheng’s method so that when CORESET and guard bands are configured in the BWP, UE can correctly identify and decode the CORESET among configured subbands. Moreover, more flexibility can be accomplished in the subband configuration with the guard band information. 

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 8.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taherzadeh Boroujeni et al. (US 2020/0021419) teaches method of transmission and reception of physical downlink control channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-WEN CHANG/Examiner, Art Unit 2413